DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a “method for detecting arcs…”.
The steps of “checking…”, “checking…”, and “detecting an arc when the first condition and the second condition are met…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “checking” and “detecting” in the context of this claim encompasses the user visually inspect the first and second conditions and under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements beyond the abstract idea of gathering, calculating, and comparing data, 

Dependent Claims(s) 12 — 14 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.


Comments
The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1 – 11 are rejected under 35 U.S.C. 101.
Note: It is suggested to contact the Examiner for any clarification with respect the rejection. The Examiner suggests amend the claim by stating what is done with the data being determined after the determination is performed and how it is outputted to be available to a user in a tangible manner so it is not just signals and computer programming only or mentally calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Brien et al. (US 2014/0028116 A1) teaches an electrical measurement device in electrical communication with the conductor to measure an electrical characteristic of the conductor 
Maharsi et al. (US 7,697,247 B2) suggests arc suppression circuit for suppression of arcing across trip contacts coupled to operate a battery-powered solenoid (see claim 1).
Zink et al. (US 6,661,197 B2) discloses a method of charging a small rechargeable battery-operated appliance placed in an arbitrary relationship to a charging stand (see claim 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	2/26/2022